DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/14/2021, 03/19/2021, and 05/27/2021 have been considered and placed of record in the file.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stjernman (US 2014/0347248 A1, provided in the 05/27/2021 IDS) in view of Petersson et al. (US 2012/0212372 A1, hereinafter, “Petersson”).
Consider claim 1, Stjernman teaches an antenna system (see figures 1-4) a beamforming radio having a plurality of first polarization signal sources and a plurality of first polarization radio signal ports (see figures 2 (33, 34, 14a-b, 15a-b) and description thereof, Stjernman teaches beamforming radio having polarization sources (33, 34) and plurality of radio ports (14a-b or 15a-b)), where each first polarization signal source is coupled to all of the first polarization radio signal ports (see at least figure 2 (33, 34) and description thereof, Stjernman teaches each polarization sources (33, 34) coupled to all first ports (14a-14b or 15a-15b) via 49a-b, 50a-b)); an antenna array having a plurality of columns of radiating elements (see at least figure 2 (2, 3) and description thereof); and a coupling circuit that includes a coupler and/or splitter that connects one of the first polarization radio signal ports to at least two of first polarization signal sources (see figure 2 (31, 32) and paras. 38-40, Stjernman teaches dividing circuits (31, 32) connecting at least one of the polarization ports to at least of two sources (33, 34)).
Stjernman teaches a coupling circuit that includes a coupler and/or splitter that connects one of the first polarization radio signal ports to at least two of first polarization signal sources (see above), however, did not particularly teach coupling/connecting one of the first polarization radio signal ports to at least two of the columns of radiating elements. Petersson teaches said technique (see at least figure 4 (24), paras. 43, 71, Petersson teaches coupling of the ports (port 1 (solid line) or 2 (dotted line)) to at least two columns of radiating elements (11)).
It would have been obvious to one of ordinary skill in the art at the time of the application to modify the invention of Stjernman and teach coupling/connecting one of the first polarization radio signal ports to at least two of the columns of radiating elements, as taught by Petersson, thereby, allowing to efficiently beamform antenna radiation.

Consider claim 2, Stjernman in view of Petersson teaches the total number of the first polarization signal sources is equal to total number of the first polarization radio signal ports (see at least figure 2 (33, 34) and description thereof, Stjernman teaches the number of polarization sources (33, 34) is equal to the number of the first ports (14a-14b or 15a-15b)).

Consider claim 3, Stjernman in view of Petersson teaches wherein the beamforming radio includes a total of X first polarization radio signal ports and the antenna array includes a total of Y columns of radiating elements, where X and Y are positive integers and Y is greater than X (see figure 4 and description thereof in Petersson, where Petersson teaches the number of ports (1,2) being smaller than the number of radiating elements (11)).

Consider claim 4, Stjernman in view of Petersson teaches wherein Y=2*X (see figure 4 in Petersson, where the radiating elements (11) are twice of the ports (1, 2)).

Consider claim 6, Stjernman in view of Petersson teaches each first polarization signal source is coupled to all of the columns of radiating elements (see figure 2 in Stjernman (items 33, 34 coupled to both columns 2 and 3)).

Consider claim 10, Stjernman in view of Petersson teaches the splitter comprises a radio frequency (RF) power divider that connects the one of the first polarization radio signal ports to the at least two of the columns of radiating elements (see para. 38-40 and figure 2 (31, 32) in Stjernman and see at least figure 4 (24), paras. 43, 71 in Petersson).

Claim(s) 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stjernman (US 2014/0347248 A1, provided in the 05/27/2021 IDS) in views of Korisch et al. (US 2007/0205955 A1, hereinafter, “Korisch”) and Petersson et al. (US 2012/0212372 A1, hereinafter, “Petersson”).
Consider 21, Stjernman teaches an antenna system comprising (see figures 2-4): a beamforming array having a plurality of columns of radiating elements that are each configured to transmit at least three antenna beams per polarization (see at least figure 3 (item 19), figure 4 and paras. 45-48, and description thereof, Stjernman teaches three antenna columns in one polarization, each columns having at least three antenna elements (thus radiating at least three beams)); and a beamforming radio having a plurality of radio signal ports per polarization (see at least figure 3 (items 28, 29, 30) and para. 45).
Stjernman teaches an antenna system (see above), however, did not particularly teach a base station antenna system. Korisch teaches said technique (see at least paras. 4-5, figure 3).
It would have been obvious to one of ordinary skill in the art at the time of the application to modify the invention of Stjernman and teach a base station antenna system, as taught by Korisch, thereby, allowing to efficiently perform beamforming.
Stjernman teaches a plurality of columns of radiating elements (see above), however, did not particularly teach a plurality of vertical columns of radiating elements. Korisch teaches said technique (see paras. 18, 43 and figure 10).
It would have been obvious to one of ordinary skill in the art at the time of the application to modify the invention of Stjernman and teach a plurality of vertical columns of radiating elements, as taught by Korisch, thereby, allowing to efficiently perform beamforming.
Stjernman teaches a beamforming radio having a plurality of radio signal ports per polarization (see above), however, did not particularly teach a beamforming radio having a plurality of radio signal ports per polarization that are coupled to and fewer than the columns. Petersson teaches (see figure 4 (ports 1, 2) and description thereof, Petersson teaches a beamforming radio having two ports and coupled to and fewer than the columns (11)).
It would have been obvious to one of ordinary skill in the art at the time of the application to modify the invention of Stjernman and teach a beamforming radio having a plurality of radio signal ports per polarization that are coupled to and fewer than the columns, as taught by Petersson, thereby, allowing to efficiently perform beamforming.

Consider claim 22, Stjernman in views of Petersson and Korisch teaches wherein the vertical columns comprise at least five vertical columns (see at least figures 1, 7 and description thereof in Korisch, where Korisch teaches at least five vertical columns (inside box 130 in figure 7)), and wherein the radio signal ports comprise no more than six radio signal ports that are coupled to the at least five vertical columns (see at least figures 1, 7 and description thereof in Korisch, where Korisch teaches ports 16a-16d, 18b and 18c coupled to the at least five vertical columns).
Allowable Subject Matter
Claims 5, 7-9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FITWI Y HAILEGIORGIS whose telephone number is (571)270-1881. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FITWI Y. HAILEGIORGIS
Primary Examiner
Art Unit 2632



/FITWI Y HAILEGIORGIS/Examiner, Art Unit 2632